Citation Nr: 0912156	
Decision Date: 04/01/09    Archive Date: 04/10/09	

DOCKET NO.  97-15 982	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York

THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, to include headaches.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a chronic cervical 
spine disability.  

5.  Entitlement to service connection for loss of visual 
acuity (claimed as blurred vision).  

REPRESENTATION

Appellant represented by: NYS Division of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran an his former spouse

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1972.  
He served in Vietnam from sometime in 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the VARO in 
New York, New York.  

The Undersigned notes that the case was most recently before 
the Board in October 2004 at which time it was remanded for 
further development.  The requested actions have been 
accomplished to the extent possible.  At the time of the 2004 
remand, the Veteran was represented by the Vietnam Veterans 
of America.  However, the claims folder contains VA Forms 21-
22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  A form appointing the New York 
Division of Veterans Affairs in February 1996 is marked as 
revoked.  The form designating the Vietnam Veterans of 
America as the representative dated in November 2001 is also 
marked revoked.  A form reappointing the New York State 
Division of Veterans Affairs was dated in August 2003.  
However, it was not signed.  The Veteran was informed in 
May 2004 that he had not signed his name authorizing the New 
York State Division of Veterans Affairs as his 
representative.  He did not sign the form authorizing that 
organization or any other organization as his representative.  
Accordingly, the Board finds that the Veteran is currently 
representing himself.  




FINDINGS OF FACT

1.  There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.  

2.  Any current disability involving the head, to include 
headaches, is not related to the Veteran's active service.  

3.  Any current tinnitus is not shown to be related to any 
incident of the Veteran's active service.  

4.  Any current cervical spine disorder is not shown to be 
related to active service.  

5.  Any current vision defect is not shown to be attributable 
to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

2.  The Veteran does not have residuals of a head injury, to 
include headaches, that were incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).  

3.  Tinnitus was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).  

4.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

5.  The criteria for service connection for loss of visual 
acuity have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision of the claim by the RO.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
since in this case the initial rating action was made in 
1995, pre-adjudication VCAA notice compliance is an 
impossibility.  

The Board also notes that the notice requirements of the VCAA 
apply to all elements of a service connection claim.  These 
are (1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is presumed 
prejudicial and once an error is identified as to the 
elements set forth in 38 C.F.R. § 3.159(b), the burden shifts 
to VA to demonstrate that the error was not prejudicial to 
the appellant.  Sanders v. Nicholson, 487 Fed. 3d 881 (Fed. 
Cir. 2007).  

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  As a result, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  

In letters dated in 2004, 2005, and 2007, the Veteran was 
informed how he could contact VA and of his and VA's 
responsibilities in developing his claims.  With regard to 
PTSD, he was informed in December 2006 that evidence had been 
received from various sources, as well as information from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  While he was not provided with a separate 
communication regarding disability ratings and effective 
dates, he was provided with notice of these requirements in 
the supplemental statement of the case accorded him in 
November 2008.  While this does not constitute compliance 
with the VCAA according to the Court, the Board finds that 
since the claims are being denied, there is no possibility of 
prejudice to the Veteran because he was not informed of the 
requirements with respect to the degree of disability and 
effective date of an award in a separate communication.  

The Undersigned finds that the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He has been provided every 
opportunity to submit evidence and argument in support of his 
claims and respond to VA notices.  The case has been in 
appellate status for several years already.  The Board finds 
no useful purpose would be served by once again remanding the 
matter.  The Board notes that it has considered the case on 
two separate occasions already.  Remanding the case yet again 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court itself has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999), vacated on 
other grounds sub nom Winters v. Gober, 219 F. 3d 1273 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(strict adherence to the requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence against the claim; such adherence will 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

With regard to the PTSD question, the Board notes that in 
order to perform unit records searches, the VA Adjudication 
Manual requires that a claimant provide:  (a) a stressor that 
can be documented; (b) the location where the incident took 
place; (c) the approximate date (within a two month period) 
of the incident; and (d) the unit of assignment of the time 
the stressful event occurred.  The record indicates the 
Veteran has been repeatedly asked to submit information or 
evidence in support of his claim for service connection for 
PTSD.  He has referred to his involvement in a truck 
accident.  A response has been received from the JSRRC 
(formerly the CURR) and their response is of record.  The 
Board notes that the Veteran has been accorded examinations 
with regard to the disabilities at issue.  It appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and associated with the 
Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA at this time.  

Pertinent Laws and Regulations

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease process 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(d).  If 
chronicity in service is not established, then a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate 
any one element, denial of service connection will result. 

The Board assures the Veteran it has thoroughly reviewed all 
the evidence in the claims folders.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or in his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must also review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence, and on 
what this evidence shows, or fails to show, on the claim.  
The veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).  

The Board notes that as a lay person, the Veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between any current disability and his active 
service many years ago.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  



PTSD

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current symptoms  
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The service treatment records reveal the Veteran received a 
special court-martial because of pointing a loaded weapon at 
other soldiers while serving in Vietnam in March 1972.  It 
was determined there was nothing in the record to show that 
he was insane at the time of the commission of the act for 
which he was recommended for the special court-martial.  

The post service medical evidence includes the report of VA 
psychiatric examination accorded the Veteran in 
February 1979.  The Veteran stated that for five years he had 
been in an alcohol treatment program.  The Veteran referred 
to difficulty holding jobs.  Mental status examination 
findings included impaired insight, difficulty in expressing 
his mental content, and brief inadequate responses.  It was 
noted he gave a poor account of his mental illness, his 
current mental state, and current activities.  Other findings 
were essentially unremarkable.  It was noted that no 
psychiatric reports were in the case file.  Mention was made 
of alcoholic deterioration.  There was no reference 
whatsoever to his involvement in a truck accident in service 
or to symptoms of PTSD.  

The record shows that the Veteran's service was upgraded and 
he was determined to be eligible for VA benefits for his 
military service.  By rating decision dated in April 1979, 
service connection was granted for residuals of fracture of 
the right thumb.  Treatment records with regard to the thumb 
reveal no information with regard to any vehicle accident 
being responsible for the thumb fracture.  


Additional post service evidence includes a report of a PTSD 
examination accorded the Veteran by VA in August 1995.  The 
Veteran stated that while in Vietnam for several months, he 
was hospitalized for three days, and was unconscious after 
being run over by a truck.  He stated he was then sent back 
to duty.  He also reported the worst part of his service was 
going overseas and being jumped on beat up by "white people."  
He also had recollections of picking up the wounded in 
Vietnam and "even though the war was over there was shooting 
going around."  He said once on guard duty there was 
incoming gunfire and rockets.  He added that one time when he 
was going back to his barracks, a white guy in a truck 
started up and hit the Veteran and he seemed intent on doing 
this, and he was hospitalized for three days.  He reported 
dreams of some of these experiences."  The Veteran had not 
been hospitalized since discharge, but he was in a private 
facility because of drinking from 1973 to 1979, and an 
outpatient psychiatric clinic from 1991 to 1992.  It was 
noted that on psychological testing for PTSD, he attained a 
score of 102 with a notation that 90 percent of PTSD cases 
scored over 107.  Nevertheless, diagnoses given at that time 
included PTSD.  Also diagnosed were:  Attention deficit 
hyperactivity disorder; reading disorder; and borderline 
intellectual functioning.  

Medical evidence subsequent thereto reveals a principal 
diagnosis of PTSD.  

Information was requested from the JSRRC (formerly the CURR).  
That facility reflected that the unit history submitted with 
the 815th Engineering Battalion had been reviewed.  The 
searches were not able to locate records documenting the 
815th involved in graves registration during the time frame 
provided by the Veteran.  Operational Reports-Lessons Learned 
submitted by the Headquarters Special Troops for the period 
ending April 1972 were reviewed.  The reports show that in 
March 1972 the 3rd Ordnance Battalion reported an explosion 
in the ammunition yard that resulted in three American 
soldiers being killed.  Long Binh was the documented main 
base area location for the 3rd Ordnance Battalion and the 
815th Engineering Battalion.  US Army casualty reports did 
not list the Veteran as having been injured.  There was no 
other information concerning the Veteran's injuries during 
his tour in Vietnam.  A search of morning reports was 
recommended.  

Of record is a December 2006 communication from the National 
Personnel Records Center indicating that a search could not 
be conducted based on information received.  That information 
revealed that the Veteran's allegation regarding sustaining 
back and head trauma due to the truck accident in service in 
1972 had been investigated.  The 93rd Evacuation Hospital has 
stopped receiving individuals in 1971.  The 3rd Field 
Hospital was suggested.  However, a search was done of the 
3rd Field Hospital from 1972, and no records were located.  

In view of the foregoing, there is no evidence corroborating 
any kind of stressor.  The only evidence in support of the 
in-service stressors consists of the Veteran's own 
statements.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); See also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although 
interest may affect the credibility of testimony, it does not 
affect competency to testify).  

The contemporaneous evidence of record makes no reference 
whatsoever to the truck accident having occurred in service.  
The Veteran was seen on several different occasions in the 
years following service discharge and made no reference to 
his involvement in a truck accident until many years 
following service discharge.  At various times he has 
referred to recollections of other incidents, most of which 
are not able to be verified.  Information from the JSRRC does 
not confirm his claim of involvement in graves registration 
during his time in Vietnam.  In sum, the evidence that is of 
record does not verify any of the Veteran's claimed in-
service stressors.  As a result, the claim with regard to 
PTSD must be denied.  


Service Connection for Residuals of a Head Injury, to Include 
Headaches

The service treatment records are without reference to a head 
injury, to include headaches, except at the time of 
separation examination in April 1972.  In his report of 
medical history, the Veteran stated he had been evaluated in 
1969 for a fractured skull.  There had been no neurological 
problems since that time.  The service treatment records 
themselves are without reference to head difficulties, to 
include headaches.  

At the time of examination by VA in February 1979, the 
Veteran's complaints included pain in the head.  However, 
clinical examination at that time was unremarkable.  The 
examination was focused on orthopedic complaints.  A 
diagnosis with regard to a head injury, to include headaches, 
was not made.  

Additional post service evidence includes the report of a 
general medical examination accorded the Veteran by VA in 
July 1980.  He referred to a truck having run over his right 
hand and injuring his thumb.  No reference was made to any 
other complaints.  Abnormal findings or a diagnosis with 
regard to a head disorder, to include headaches, was not 
made.  

In November 2003 the Veteran was accorded a neurological 
disorders examination by VA.  He reported having sustained a 
loss of consciousness for several days with amnesia about an 
event when he sustained head trauma in 1972.  Current 
examination was without reference to headaches.  
Nevertheless, diagnoses were made of:  Post-traumatic 
headaches and cervical facet syndrome and tinnitus secondary 
to Vietnam trauma; and tension headaches secondary to PTSD.  

As noted elsewhere in the record, there is no confirmation in 
the claims file of the truck accident having taken place.  
Even acknowledging that the Veteran was injured in a vehicle 
accident during service, the clinical examination accorded 
him at the time of separation examination in April 1972 was 
without reference to residuals of a head injury or headaches.  
The 2003 diagnosis of headaches secondary to PTSD is based on 
history given by the Veteran, a history which is not 
supported by the evidence of record.  As noted above, service 
connection for PTSD is not in effect.  The Board therefore 
finds that service connection for residuals of a claimed head 
injury, to include headaches, is not warranted.  

Service Connection for Tinnitus

With regard to tinnitus, the service treatment records are 
without reference to complaints or findings indicative of 
tinnitus.  The post service records are likewise negative for 
any mention of tinnitus for years following service 
discharge.  The post service evidence includes the report of 
a November 2003 examination of the Veteran in which he gave a 
history of head trauma in 1972 with loss of consciousness for 
several days.  He stated that he had had occasional tinnitus 
ever since the traumatic incident.  The diagnoses included 
"post-traumatic headaches and cervical facet syndrome and 
tinnitus secondary to Vietnam trauma."  

The record includes an April 2004 statement from a VA 
physician who indicated that he or she reviewed the claims 
file and was not able to identify any documents dating to 
Vietnam by the Veteran which would confirm his claim that he 
suffered his head injury from an explosion with the 
development of tinnitus.  Reference was made to the 
aforementioned November 2003 examination and the physician 
stated the Veteran referred to an event where he was exposed 
to an explosion.  The examiner noted this was based on the 
Veteran's subjective verbal history and acknowledged that his 
or her previous opinion in late 2003 also was a result of the 
Veteran's subjective history.  The physician stated that "as 
a result of not finding any objective evidence in patient's C 
file to support claim, it is my opinion that tinnitus is not 
likely to be a result of his military service."  

The probative evidence is therefore against the claim based 
on continuity of symptomatology, as well as against the claim 
based on the lack of any causal relationship expressed by any 
medical authority between any current tinnitus and the 
Veteran's active service many years earlier.  Accordingly, 
service connection for tinnitus is denied.  



Service Connection for a Cervical Spine Disorder

With regard to the cervical spine, the service treatment 
records are without reference to complaints or findings 
indicative of the presence of a cervical spine disorder.  

The post service evidence includes the report of the VA 
examination accorded the Veteran in February 1979.  At that 
time he referred to complaints that included pain in the head 
and the back.  He did not refer to any neck pain.  A neck 
disorder was not diagnosed at that time.  At the time of the 
examination by VA in July 1980, he stated that a truck ran 
over his right hand and injured his thumb.  No reference was 
made to involvement of the cervical spine.  The examination 
at that time was focused on the right thumb.  

The post service evidence also includes the report of a VA 
spinal examination of the Veteran in November 2003.  The 
claims file was reviewed.  It was stated that X-rays of the 
entire spine at that time were within normal limits.  
Clinical examination showed limited motion of the cervical 
spine.  

In a May 2003 addendum to the report of the spinal 
examination, the examiner stated that following review of the 
claims file, "no evidence was found of any spinal injury in 
service-therefore any present spinal condition is more likely 
than not non-service connected."  

There is no medical opinion of evidence to the contrary.  The 
Board is aware of the Veteran's own assertions that he has a 
cervical spine disorder attributable to his active service.  
However, he has not been shown to have the requisite 
knowledge of medical principles that would allow him to 
render an opinion regarding a matter involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Also, as noted above, the 
record reflects that the Veteran did not receive a confirmed 
diagnosis of a cervical spine disorder for years following 
service discharge.  Such a significant gap in time between 
the Veteran's service and initial diagnosis preponderates 
against the claim.  See Maxson v. West, 230 F. 3d 1330, 1333 
(Fed. Cir. 2007).  Because the Veteran has not established a 

nexus between any current cervical spine disorder and his 
active service, the Board must therefore deny the claim with 
regard to this issue.  

Service Connection for Defective Vision

With regard to visual acuity, as noted above, the service 
treatment records do not confirm the Veteran's assertions of 
head trauma.  The Board does not dispute that the Veteran 
might have been involved in a truck accident in service.  The 
available medical records, however, do not confirm the 
presence of any disability attributable to service except for 
the residuals of the right thumb injury.  The records 
pertaining to evaluation of the right thumb do not refer to 
head trauma or other disorder.  The pertinent medical 
evidence of record includes the report of an eye examination 
accorded the Veteran in March 2004.  At that time an 
impression was made that intraocular pressure was stable.  
The Humphrey Visual Field Analyzer showed no specific changes 
in the right eye and essentially full status in the left eye.  
Glaucoma was suspected.  The ophthalmologist opined that it 
was "not likely" that the Veteran's eye condition was 
secondary to alleged head trauma.  

Again, as noted above, there is no medical opinion of 
evidence to the contrary.  Because the Veteran has not 
established a nexus between any current eye disorder and his 
active service many years ago, the Board must therefore deny 
the claim with regard to this matter.  


ORDER

Service connection for PTSD is denied.  

Service connection for residuals of a head injury, to include 
headaches, is denied.  

Service connection for tinnitus is denied.  



Service connection for a chronic cervical spine disorder is 
denied.  

Service connection for an eye disorder, claimed as blurry 
vision, is denied.  



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


